Gilbert, J.
We think no negligence on the part of the defendants was shown; there was no evidence of any omission of duty in the construction of the crosswalk. For aught that appears, it was properly constructed for all ordinary purposes. The overflow which occasioned the use of the plank was an extraordinary occurrence; the use of the plank, in such an exigency, was quite in accordance with the habits of the most prudent people. Ho danger could be reasonably apprehended from the use of it; no negligence can be imputed upon such facts; indeed, the evidence shows that the injury to the plaintiff was caused by the mere accident of a person stepping on one end of the plank at the moment she attempted to step on the other end of it; if anybody is liable it is the persons who stepped on the plank, and not the village corporation.
Again, the corporation did not put the plank in the street, and it had no notice of its being on the street. The fact that two of the trustees saw it when passing along the street is not notice to the corporation, even, that the plank was there, much less that it rendered the street dangerous.
The judgment should be affirmed, with costs.

Judgment affirmed.